323 S.W.3d 89 (2010)
Larry D. FURNACE, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 94024.
Missouri Court of Appeals, Eastern District, Division Two.
October 19, 2010.
Edward S. Thompson, St. Louis, MO, for Appellant.
Shaun J. Mackelprang, Robert J. Bartholomew, Jr., Jefferson City, MO, for Respondent.
Before GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J., and GEORGE W. DRAPER, III, J.

ORDER
PER CURIAM.
Larry Furnace (hereinafter, "Movant") pleaded guilty to assault in the first degree, Section 565.050 RSMo (2000)[1], two counts of robbery in the first degree, Section 569.020, misdemeanor resisting arrest, Section 575.150, and three counts of armed criminal action, Section 571.015. Movant now appeals from the judgment denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. Movant raises one point on appeal, alleging the motion court erred in denying his post-conviction motion because his plea counsel failed to investigate a material witness.
We have reviewed the briefs of the parties and the record on appeal. We find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed pursuant to Rule 84.16(b).
NOTES
[1]  All further statutory references herein are to RSMo (2000) unless otherwise indicated.